The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's amendment/arguments filed on 03/26/21 as being acknowledged and entered.  By this amendment claims 2-26 have been added and claims 1-26 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s claim 4 claims “a flexible printed circuit board connected to the touch screen electrode layer in the portion of the peripheral region interposed between the light emitting region and the bending region”.  Figure 21 however show the flexible printed circuit board (710) connected to pad (470) in pad electrode region (60) not the peripheral region (40) interposed between the light emitting region (30) and the bending region (50).  Claim 4 will be interpreted in light of the figures/specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-14, 16-18, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US PGPub 2016/0275830) in view of Son et al. (US PGPub 2017/0047547)
Claim 1:  You teaches an organic light emitting display (OLED) device (Fig. 4), comprising:  2a display panel (120) comprising a display region where a plurality of pixels (123) are disposed and a 3pad region (125) that is located adjacent to a first side of the display region, the pad region comprising 4a bending region (BP) located in a portion of the pad region that is adjacent to the display region and a 5pad electrode region (130) located in a remaining portion of the pad region, pad electrodes being 6disposed in the pad electrode region;  7a polarizing layer [0053-0058] disposed on the display panel in the display region;  8a lower protection film (140) disposed on a lower surface of the display panel, the lower 9protection film comprising:  10a first lower protection film pattern (141) disposed in the display region; and  11a second lower protection film pattern (142) 

Claim 3: Son teaches (Fig. 7, 8C) the polarizing layer (732) and the bending protection layer (740) are in contact with the display panel (730).  
Claim 7: Son teaches (Fig. 7, 8C) the polarizing layer (732) is disposed in the light emitting region and the portion of the peripheral region that is located adjacent to the bending region (NA) on the display panel, and wherein the bending protection layer (740) is disposed in a portion of the peripheral region that is located adjacent to the bending region, the bending region, and a portion of the pad electrode region [0037-0038].  
Claim 8: Son teaches (Fig. 7, 8C) the bending protection layer is in contact with the polarizing layer in the peripheral region that is located adjacent to the bending region.  
Claim 11:  You teaches (Fig. 4) the first lower protection film pattern (140) is disposed in the light emitting region and the peripheral region on a lower surface of the display4Application No.: 16/513,343Reply dated March 26, 2021 Response to Office Action of October 26, 2020panel (120), and the first lower protection film pattern (140) and the bending protection layer (160) overlap in the peripheral region.  
Claim 12:  You teaches a distance where the first lower protection film pattern and the bending protection layer overlap is less than or equal to about 350 micrometers.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 
Claim 13:  You teaches the bending protection layer has a Young's modulus that is in a range between 0.1 GPa and 0.7 GPa.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have 
Claim 14:  You teaches the connection electrodes disposed between the bending protection layer and the display panel, the connection electrodes being electrically connected to the pixels and the pad electrodes [0060].  
Claim 16:  You teaches (Fig. 4) a substrate disposed on the lower protection film, wherein each of the plurality of the pixels disposed in the display panel comprises: a semiconductor element disposed on the substrate; a lower electrode disposed on the semiconductor element; a light emitting layer disposed on the lower electrode; and 5Application No.: 16/513,343 Reply dated March 26, 2021 Response to Office Action of October 26, 2020 an upper electrode disposed on the light emitting layer, and wherein a thin film encapsulation structure is disposed on the upper electrode [0050-055].  The layers of claim 16 describe the common layout of an OLED display that one of ordinary skill in the art would assume the display panel comprised.
Claim 17:  You teaches (Fig. 4) the polarizing layer [0058] is in direct contact with the thin film encapsulation structure (123b).  
Claim 18:  You teaches (Fig. 4) the semiconductor element comprises: an active layer disposed on the substrate; a gate insulation layer disposed on the active layer, the gate insulation layer exposing an upper surface of the substrate that is located in the bending region; a gate electrode disposed on the gate insulation layer; an insulating interlayer disposed on the gate electrode, the insulating interlayer exposing an upper surface of the substrate that is located in the bending region; and source and drain electrodes disposed on the insulating interlayer [0050-0052].  


Claim 25:  You teaches (Fig. 15f) a touch screen electrode layer (170) disposed on the polarizing layer [0053-0058], an edge of the touch screen electrode layer overlapped on the protrusion portion (241b) of the bending protective layer (240) in a plan view.  

Claims 4-6, 9-10, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US PGPub 2016/0275830) and Son et al. (US PGPub 2017/0047547) as applied to claims 1, 22 and 23 above, and further in view of Lee et al (US PGPub 2018/0183001).
Regarding claim 4, as described above, You and Son substantially read on the invention as claimed and Son teaches a touch screen electrode layer (170) [0088-0089] disposed on the polarizing layer.   You and Son do not teach a flexible printed circuit board connected to the touch screen electrode layer in the portion of the peripheral region interposed between the light emitting region and the bending region.  Lee teaches a flexible printed circuit board (150) [0059-0060] connected to the touch screen [0069] electrode layer (160) in the portion of the peripheral region interposed between the light emitting region and the bending region (Fig. 3) to accommodate the reduction of bezel size and flexible displays [0005-0009]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by You and Son to have the flexible printed circuit board connected to the 
Claim 5:  You teaches a portion the touch screen electrode layer (170) overlaps a portion the bending protection layer (140) in the portion of the peripheral region interposed between the light emitting region and the bending region (Fig. 7).  
Claim 6:  You teaches an upper adhesion layer (150) interposed between the polarizing layer [0053-0058] and the touch screen electrode layer (170) [0149, 0152].  
Regarding claim 9, as described above, You and Son substantially read on the invention as claimed, except You and Son do not teach a height of the polarizing layer is in a range between about 60 micrometers and about 120 micrometers.  Lee teaches a height of the polarizing layer is in a range between about 60 micrometers and about 120 micrometers [0064].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified the ranges 
Claim 10:  Lee teaches wherein a first height of the polarizing layer is less than a second height from a lower surface of the bending protection layer to the protrusion portion, and wherein a height difference between the first and second heights is in a range between about 10 micrometers and about 30 micrometers [0064, 0099] (Fig. 2B, 3).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified the ranges since it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claim 24:  Lee teaches a height difference between the first and second heights is in a range between about 10 micrometers and about 30 micrometers, and wherein the second height of the polarizing layer is in a range between about 60 micrometers 
Claim 26:  Lee teaches a height difference between the first and second heights is in a range between about 10 micrometers and about 30 micrometers, and wherein the second height of the polarizing layer is in a range between about 60 micrometers and about 120 micrometers. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US PGPub 2016/0275830) and Son et al. (US PGPub 2017/0047547) as applied to claim 1 above, and further in view of Namkung et al. (US PGPub 2015/0146386).
Regarding claim 15, as described above, You and Son substantially read on the invention as claimed, and except You and Son do not teach the bending region is bent on an axis with respect to a first direction corresponding to a row direction in a plan view of the OLED device, and the second lower protection film pattern is disposed on a lower surface of the first lower protection film pattern.  Namkung teaches (Fig. 1, 6a-6b) the bending region is bent on an axis with respect to a first direction corresponding to a row direction in a plan view of the OLED device, and the second lower protection film pattern is disposed on a lower surface of the first lower protection film pattern to reduce defects and cracks [0007-0008]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the bent axis corresponding to the row direction and to stack the protection films to reduce defects and cracks [0007-0008] as taught by Namkung.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US PGPub 2016/0275830) and Son et al. (US PGPub 2017/0047547) as applied to claim 1 above, and further in view of Kang (US PGPub 2017/0118859).
Regarding claim 19, as described above, You and Son substantially read on the invention as claimed, and except You and Son do not teach a heat sink plate disposed on a lower surface of the lower protection film; and a second lower adhesion layer interposed between the lower protection film and the heat sink plate.  Kang teaches (Fig. 26) a heat sink plate (120H) disposed on a lower surface of the lower protection film; and a second lower adhesion layer (ST3) interposed between the lower protection film (120A) and the heat sink plate to absorb heat generated in the display [0087]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had a heat sink plate disposed on a lower surface of the lower protection film; and a second lower adhesion layer interposed between the lower protection film and the heat sink plate to absorb heat generated in the display [0087] as taught by Kang.
Claim 20:  Kang teaches (Fig. 26) a third lower adhesion layer (ST2) interposed between the heat sink plate (120H) and the second lower protection film pattern (120) when the OLED device is bent.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US PGPub 2016/0275830) in view of Namkung et al. (US PGPub 2015/0146386)
Claim 21:  You teaches (Fig. 4) an OLED device, comprising:6Application No.: 16/513,343Reply dated March 26, 2021 Response to Office Action of October 26, 2020a display panel (120) comprising a display region where a plurality of pixels (123) are disposed and a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814